—Order, Supreme Court, New York County (Charles Ramos, J.), entered July 3, 1997, which, inter alia, denied defendant’s motion to dismiss the complaint on grounds of lack of personal jurisdiction pursuant to CPLR 3211 (a) (8), unanimously affirmed, without costs.
We agree with the motion court that there was a sufficient showing that defendant engaged in purposeful business activity within the State to subject it to the jurisdiction of New York courts in this action (see, CPLR 302 [a] [1]; Reiner & Co. v Schwartz, 41 NY2d 648; Longines-Wittnauer Watch Co. v *184Barnes & Reinecke, 15 NY2d 443, cert denied sub nom. Estwing Mfg. Co. v Singer, 382 US 905). Concur — Lerner, P. J., Sullivan, Milonas, Rosenberger and Ellerin, JJ.